Citation Nr: 0115320	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis and residuals of a rotator cuff injury of the right 
(major) shoulder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In March 2001, the veteran appeared and testified in 
Washington, DC before the undersigned.  At that time, the 
veteran raised the following issues which the Board now 
refers to the RO for the appropriate action: service 
connection for left shoulder, back, neck and knee 
disabilities; an increased rating for a right foot 
disability; and the assignment of a permanent and total 
rating for pension purposes.  It is noted that the RO denied 
the claim for a left shoulder disability in February 1979 and 
November 1981, denied the claim for a bilateral knee 
disability in March and April 1997, and denied the claim for 
a neck disability in March 1999.  A review of the claims 
folder reveals that VA issued notifications regarding each of 
those decisions.  Appellate action was not initiated, and as 
a result, the decisions concerning service connection for 
knee and neck disabilities are final.  Hence, new and 
material evidence is necessary to reopen these claims of 
entitlement to service connection. 


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
traumatic arthritis, pain and limitation of motion comparable 
to limitation of motion of a major extremity at shoulder 
level. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for traumatic 
arthritis and residuals of a rotator cuff injury of the right 
(major) shoulder have been met.  38 U.S.C.A. § 1155;Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the injury to the 
veteran's right shoulder in 1973.  The records also reflect 
the ongoing complaints of pain and shoulder separation, as 
well as a finding of calcification.  

The initial VA examination was conducted in January 1979.  
The examiner diagnosed right shoulder dislocation by history 
and indicated that the condition was not shown on 
examination.  The x-rays indicated that the shoulders were 
normal.  It was noted that the veteran is right hand 
dominant. 

VA records dated in 1981 reflect the veteran's complaints of 
joint and muscle pain as well as the diagnosis of traumatic 
arthritis.  The veteran was admitted for treatment in 
September 1981.  

By rating action of November 1981, service connection was 
established for traumatic arthritis of the right shoulder.  A 
noncompensable rating was assigned.  

A VA examination was conducted in January 1997.  The veteran 
complained of pain occurring regardless of the weather or his 
activities.  He was not on any medications at the time.  The 
examiner did not notice any obvious deformity of the right 
clavicle.  Internal and external rotation were to 90 degrees.  
Forward elevation flexion was from 180 degrees, and abduction 
was from 0 to 180 degrees.  Strength was 5/5 on the right and 
left.  Swelling or deformity of the joint was not seen.  X-
rays revealed degenerative joint disease.  The examiner 
diagnosed post status fracture of the right clavicle with 
degenerative joint disease of the right humeral head.  The 
examiner commented that the veteran was examined that day at 
maximum disability in view of the fact that there had not 
been acute flare-ups.  

VA records reflect ongoing treatment for the right shoulder 
disability in 1998.  In April 1998, it was noted that the 
veteran's last cortisone shot was administered in 1990.  The 
veteran complained of pain and indicated that he was not 
taking any medications at that time.  The examiner noted 
crepitus, full range of motion, and no acromioclavicular (AC) 
joint/point tenderness.  The appellant was prescribed 
naprosyn.

A VA examination was conducted February 1999.  The veteran 
described the initial injury and treatment of the shoulder.  
He noted that in the past, he used narcotics for the pain, 
but discontinued taking them in order to break the habit of 
using them.  The shoulder reportedly hurt when he moved it 
and he felt that he had lost at least 45 percent of right 
upper extremity strength in terms of lifting and gripping.  
He complained of pain and numbness in the upper shoulder 
blade on the right and the scapula.  He reported pain in the 
neck which radiated down to the scapula area, as well as pain 
in the upper back.  The veteran reported that if he walked 
for a long time or very far, the neck and shoulder became so 
stiff that he could not move them very well.  He also had 
problems with pain at night, and he could not sleep on his 
right side due to the pain.  The shoulder reportedly would 
grind, pop and cause pain.  The appellant stated that he 
usually experienced episodes of very severe pain in the 
shoulder, and had to take off about three days per month due 
to pain.   

The examiner noticed tenderness in the anterior bursa of the 
right shoulder, and the dorsal aspect of the scapula.  The 
examiner further noted right paravertebral muscle tenderness 
and spasm from the D2 through D4.  The examiner noted a 
slight, approximately 15 percent limitation of motion of the 
neck and a definite limitation of shoulder movement.  
Anterior elevation was limited to 100 degrees.  Lateral 
adduction was quite painful, but the veteran managed to raise 
his arm to relatively severe crepitus which was palpable.  
The veteran noted that at times it is loud enough to be heard 
in a room.  External rotation was limited to 52 degrees in 
the right shoulder, and internal rotation was limited to 58 
degrees.  The examiner commented that grip strength seemed to 
be about 50 percent of the normal grip for someone the 
veteran's age.  X-rays were notable for rotator cuff 
tendopathy with a possible rotator cuff tear.  The 
radiologist openly queried whether there was a history of an 
old acromioclavicular injury with calcification.  The 
pertinent diagnoses were fracture of the right shoulder; 
splinting of the right shoulder followed by ankylosing of the 
right shoulder; postoperative breaking up of the right 
shoulder ankylosis; tendency for drug addiction due to the 
severity of right shoulder pain; currently, limitation of 
motion with crepitus and traumatic arthritis of the right 
shoulder; and a rotator cuff injury of the right shoulder.  

By rating action of March 1999, an increased (compensable) 
rating of 10 percent was assigned.  

In March 2001, the veteran testified that he suffered from 
daily pain which prevented him from lifting or moving items.  
The nerves reportedly throbbed and caused a loss of hand grip 
strength.  He testified that he could lift about 25 pounds, 
but felt it.  The right hand was reported to be weaker than 
the left one.  During the hearing, the veteran was able to 
lift his arm to shoulder level with pain.  He could not raise 
his hand straight above his head.  The veteran could lift his 
arm, but only by tilting his body since further lifting 
became painful without tilting.  The veteran testified that 
he could raise his arm straight out in front of him to a 
little less than shoulder level.  The veteran testified that 
he received VA treatment where he was given medication.  He 
reported seeing a physician about three times a year and was 
planning to go more regularly.  His disability had not 
improved since his February 1999 VA examination.  He stated 
that he could not lay on his right side.  Also, he stated 
that he experienced pain which radiated upward into the neck.  
Since service, additional injuries had not been incurred and 
further surgical intervention had neither been undertaken nor 
recommended.  The veteran noted that his right shoulder sat 
higher than the left, and that the right shoulder muscles 
were smaller and more tender than those on the left.  The 
veteran was not certain regarding his surgical scar.  The 
veteran testified that he left his job due to the shoulder 
disability since his duties required constant lifting.  Since 
then, he tried to find another position, but had been turned 
down due to the physical limitations.  The veteran testified 
that since service, he had held positions that required a 
great deal of lifting such as cooking and working a buffing 
machine.  He also worked driving a forklift, but he had 
difficulty with the motions required to drive the forklift.  
The shoulder reportedly hurt at night when he slept and he 
lost sleep due to pain notwithstanding the use of medication.  
He stated that his application for Social Security 
Administration (SSA) disability benefits had been denied.  

Legal Analysis

VA has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  When the appellant testified before the Board in 
March 2001, he was given notice of the evidence necessary to 
substantiate the claim.  The duty to suggest evidence was met 
at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder.  There are no 
indications that Social Security Administration records and 
vocational rehabilitation records need to be obtained.  
Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  The transcript of the 
March 2001 personal hearing is associated with the claims 
folder.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  DeLuca development has 
been completed in this case.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  In this case, the veteran's right shoulder 
disability involves the major extremity since the records 
show that he is right hand dominant. 

Service connection is currently in effect for traumatic 
arthritis and residuals of a rotator cuff injury of the right 
(major) shoulder, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203.  
Diagnostic Code 5010 contemplates traumatic arthritis and 
provides for rating the disability as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis is rated 
based on the limitation of the part affected, which is the 
shoulder in this instance.  Diagnostic Code 5203 contemplates 
clavicle or scapula impairment, and provides a 10 percent 
rating for the major and minor extremity when there is 
malunion or nonunion without loose movements.  A maximum 
rating of 20 percent rating is assigned for dislocation or 
nonunion with loose movement.  

In this case, the disability at issue involves the rotator 
cuff, therefore Diagnostic Code 5203 is appropriate with 
regard to the rating of the shoulder.  However, the record 
reflects little mention of the veteran's complaints of 
dislocations which would suggest dislocation or nonunion with 
loose movement as required for a 20 percent rating under 
Diagnostic Code 5203.  During his hearing in March 2001, the 
veteran did testify that he noticed a difference in the 
appearance between the right and left shoulders.  On 
examination, however, nonunion deformities were not shown.  
Therefore, Diagnostic Code 5203 is not applicable and there 
is no question as to which rating should apply.  38 C.F.R. 
§ 4.7.  Rather, as the veteran's primary complaints involve 
the limitation of arm motion and pain Diagnostic Code 5201 is 
a more appropriate Code, and Diagnostic Code 5010 
contemplates such limitations. 

Under Diagnostic Code 5201, a 20 percent rating is assigned 
for the major or minor extremity when arm motion is limited 
at shoulder level.  A 30 percent rating is assigned for the 
major extremity when arm motion is limited midway between 
side and shoulder level.

In this case, the clinical findings of record demonstrate 
that the veteran's right shoulder disability is productive of 
limited arm motion, pain and weakness.  Regarding limitation 
of motion, a decrease in motion is noted when comparing the 
finding of external and internal rotation of 90 degrees 
recorded in 1997, to the finding of 52 degrees external 
rotation and 58 degrees internal rotation about several years 
later in February 1999.  In February 1999, the examiner noted 
definite limitation and described painful lateral adduction.  
Additionally, during his personal hearing in March 2001, the 
veteran's demonstrations indicate that the motion is limited 
to the shoulder level due to pain.  Weakness has also been 
demonstrated.  In 1997 the examiner noted strength of 5/5 
bilaterally, but in February 1999 the examiner commented that 
the veteran's grip strength is 50 percent of the normal grip 
for someone of the veteran's age.  Overall, when factoring in 
the considerations outlined by the Court in DeLuca, the 
degree of disability is comparable to limited arm motion to 
shoulder level.  Therefore, a 20 percent rating should be 
assigned under Diagnostic Code 5201.  

Although the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5201, a higher rating is not.  
Even when factoring in the limitation due to pain, the right 
shoulder motion is not limited to a point midway between the 
veteran's side and shoulder level.  Therefore, there is not a 
question as to which rating should apply with regard to the 
assignment of a 20 versus 30 percent rating under Diagnostic 
Code 5201.  38 C.F.R. § 4.7. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5201, do not provide a basis to assign an evaluation 
higher than the 20 percent rating assigned by this decision. 

Although limited motion has been demonstrated, the clinical 
findings do not indicate that the scapula and humerus are 
ankylosed which would prompt consideration of Diagnostic Code 
5200.  As such, this Code is not for application.

Diagnostic Code 5202 contemplates impairment of the humerus.  
A 30 percent rating is assigned for a major extremity when 
there is recurrent dislocation of at scapulohumeral joint 
with frequent guarding of all arm movements, or in the case 
of malunion of the humerus with marked deformity.  As 
discussed, the records do not show that the veteran suffers 
from recurrent dislocation.  Overall, the disability picture 
does not resemble or is comparable to that which is 
considered more than 20 percent disabling under Diagnostic 
Code 5202.  



ORDER

Entitlement to a 20 percent rating for traumatic arthritis 
and residuals of a rotator cuff injury of the right (major) 
shoulder has been established, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

